TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 24, 2015



                                     NO. 03-15-00517-CV


                    Bulltiger, Inc. and Stephen Brent Jenkins, Appellants

                                                v.

                                 Motus Digital, LLC, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on July 17, 2015. Having reviewed the

record, the Court holds that appellants have not prosecuted their appeal and did not file a brief,

nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellants shall pay all costs relating to this appeal, both in this

Court and the court below.